ORDER
PER CURIAM.
C.M. (“Father”) appeals from the judgment of the trial court granting F.J.’s (“Mother”) motion to modify. Mother cross-appeals from the trial court’s judgment finding her in contempt. Father contends the trial court erred: (1) in ruling that Mother established changed circumstances so substantial and continuing as to make the child support awarded in the 2002 paternity judgment unreasonable; (2) in granting Mother’s motion to modify because she had unclean hands; (3) in denying his motion for a directed verdict; and (4) in granting Mother attorney’s fees. Mother maintains the trial court erred in finding her in contempt and in failing to make the award of child support retroactive to the date her motion to modify was filed.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).